Dismissed; Opinion Filed June 26, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00340-CV

            THOMAS A. HYDE, JR. AND ROBERT L. WINSPEAR, Appellants
                                     V.
               RUBEN (RUBY) AZRAK AND KARL POWER, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-06555

                             MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Nowell
       The clerk’s record in this case is past due. By letter dated April 25, 2019, we informed

appellants the clerk’s record had not been filed because appellants had not paid for the clerk’s

record. We directed appellants to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation appellants had been found entitled to proceed

without payment of costs within ten days. We cautioned appellants that failure to do so would

result in the dismissal of this appeal without further notice. By order dated May 7, 2019, we

granted appellants’ request to extend time to pay for the clerk’s and reporter’s records and ordered

appellants to provide written verification they had paid for the records by May 20, 2019.

       To date, the clerk’s record has not been filed, and appellants have not filed the required

documentation or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Erin A. Nowell/
                                                ERIN A. NOWELL
                                                JUSTICE

190340F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 THOMAS A. HYDE, JR. AND ROBERT                       On Appeal from the 134th Judicial District
 L. WINSPEAR, Appellants                              Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-17-06555.
 No. 05-19-00340-CV         V.                        Opinion delivered by Justice Nowell.
                                                      Justices Bridges and Brown participating.
 RUBEN (RUBY) AZRAK AND KARL
 POWER, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellees RUBEN (RUBY) AZRAK AND KARL POWER recover
their costs of this appeal from appellants THOMAS A. HYDE, JR. AND ROBERT L.
WINSPEAR.


Judgment entered this 26th day of June, 2019.




                                                –3–